Citation Nr: 0709943	
Decision Date: 04/05/07    Archive Date: 04/16/07

DOCKET NO.  05-22 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for post-traumatic stress disorder (PTSD) prior to October 
14, 2003.  

2.  Entitlement to a rating in excess of 30 percent for PTSD 
from October 14, 2003.  


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
September 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 2002 rating decision of the Detroit, Michigan 
Department of Veterans Affairs (VA) Regional Office (RO) 
which granted service connection for PTSD and assigned a 10 
percent rating effective August 2001.  In October 2003, 
(within one year of the notice of the November 2002 
decision), the RO received correspondence from the veteran's 
attorney at the time.  In that letter, the attorney stated 
that "this letter is to serve as the protective filing date 
to preserve his appeal rights..." (emphasis in original).  
In a later November 2003 letter, the attorney submitted a 
"supplement" to the October 2003 letter and stated that the 
veteran was making a claim for an increased rating for PTSD.  
Although the RO construed the October 2003 letter as a new 
claim for increase, the Board has instead liberally construed 
the October 2003 document as a timely filed notice of 
disagreement with the initial November 2002 rating decision 
granting service connection and assigning a 10 percent 
disability rating.  In April 2004, the RO increased the 
disability rating to 30 percent effective October 14, 2003.

The United States Court of Appeals for Veterans Claims 
(Court) has held that on a claim for an original or increased 
rating, the claimant will generally be presumed to be seeking 
the maximum benefit allowed by law or regulations, and it 
follows that such a claim remains in controversy where less 
than the maximum benefit is awarded.  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  The Court further held that, where a 
claimant has filed a notice of disagreement as to a RO 
decision assigning a particular rating, a subsequent RO 
decision awarding a higher rating, but less than the maximum 
available benefit, does not abrogate the appeal.  Id.  Thus, 
the issue of the evaluation is remains in appellate status.


FINDING OF FACT

During the entire appeal period, the veteran's PTSD causes 
occupational and social impairment with reduced reliability 
and productivity, but does not result in occupational and 
social impairment with deficiencies in most areas.




CONCLUSION OF LAW

The criteria for a rating of 50 percent for PTSD are met.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2005); 38 C.F.R. §§ 4.1, 
4.7, 4.126, 4.130, Diagnostic Code 9411 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2006). 

A letter dated in March 2004 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The claimant was aware that it was ultimately the 
claimant's responsibility to give VA any evidence pertaining 
to the claim.  The VCAA letter told the claimant to provide 
any relevant evidence in the claimant's possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  Although the notification letter was not 
sent prior to the initial adjudication of the claimant's 
claim, this was not prejudicial to the claimant since the 
claimant was subsequently provided adequate notice and the 
claim was readjudicated and an additional supplemental 
statement of the case (SSOC) was provided in May 2006.  The 
claimant was allowed a meaningful opportunity to participate 
in the adjudication of the claim.  Thus, even though the 
initial VCAA notice came after the initial adjudication, 
there is no prejudice to the claimant.  See Overton v. 
Nicholson, No. 02-1814 (U.S. Vet. App. September 22, 2006).

The claimant's VA medical treatment records, and identified 
private medical records have been obtained, to the extent 
available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is 
no indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  The claimant was also afforded two 
VA examinations.  38 C.F.R. § 3.159(c)(4).  The records 
satisfy 38 C.F.R. § 3.326.

There is no objective evidence indicating that there has been 
a material change in the service-connected PTSD since the 
claimant was last examined.  38 C.F.R. § 3.327(a).  The duty 
to assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted.  See VAOPGCPREC 11-95.  The VA 
examination reports in this case are thorough and supported 
by VA outpatient treatment records.  The examinations in this 
case are adequate upon which to base a decision.

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

The veteran was provided letters in March and May 2006 which 
comply with the directives of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

Evaluation for PTSD

In October 2001, the veteran was evaluated by Ability 
Management Associates for an employability assessment.  The 
report states that the veteran worked for the Department of 
Defense from 1979 to 2001.  Prior to that, he had several 
other jobs, though he was unemployed for about a year 
following service.  The evaluation notes that the veteran was 
initially diagnosed with PTSD by Dr. Muhammad, Ph.D. 
approximately 2 years prior (1999).

During that evaluation, the veteran reported a myriad of 
symptoms.  These included "daily intermittent, intrusive and 
involuntary thoughts regarding his Vietnam experience," 
difficulty sleeping, and flashbacks (often triggered by 
television shows, the sound of gunshots and helicopters, and 
the sight of blood).  The veteran reported extreme agitation 
during these episodes, and he noted that occasionally periods 
of anger were unrelated to the circumstances surrounding the 
event.  He avoided funerals, and he marked the anniversary of 
one major trauma.  The veteran also reported emotional 
numbness, resulting in the lack of close friends and 
"difficulty with close, intimate relationships."  He felt 
alienated, and was negative with a feeling of impending doom.  
He also reported losing interest in activities that he once 
enjoyed.  Further, the veteran had difficulty concentrating 
and was "hypervigilant with an exaggerated startle 
response."  Moreover, panic attacks "several times a week" 
were reported.

According to the psychologist, "it is my professional 
opinion that he does in fact meet all criteria for a DSM IV 
PTSD related to his military experience.  His symptoms are 
severe.  In my opinion he is not employable at any skill or 
exertion level."

The veteran was afforded a VA examination in August 2002.  It 
was noted that the examiner obtained and reviewed the 
veteran's file.  According to the veteran, he was an airborne 
infantryman in Vietnam, and he was exposed to combat traumas.  
The veteran reported receiving shrapnel wounds to both knees 
from a "rocket explosion," for which "he was treated in 
the field."  During another incident, while the veteran was 
unloading dead soldiers from a helicopter, "he saw the head 
of a victim who had his face blown away."  On another 
occasion, another of the veteran's friends was shot in the 
head by a sniper when the veteran was sitting in the bunk 
beside him, "covering him with blood and skull and brain 
fragments."  After that incident, the veteran went into the 
bunker and would not leave, even when ordered by his Staff 
Sergeant.  

Following service, the veteran "got into a fight there and 
was separated..." during an incident on the job.  The veteran 
held 5 jobs in 10 years prior to his 22-year stint at the 
Department of Defense.  The veteran would also cut the grass 
"for neighbors and friends in order to try to make ends 
meet.  At the time of that examination, the veteran was 
scheduled to enter a VAMC treatment program, and he was 
taking Wellbutrin, which was "of some help."  

The veteran reported that he and his wife of 30 years "get 
along reasonably well."  However, the veteran was 
overprotective of his wife and children, and he did not 
participate in "recreational activities" or "engage in any 
social activities."  At the time of this examination, the 
veteran stated that a sleeping disorder was his most serious 
problem.  He noted that his wife complained of his 
sleeplessness.  He was kept awake by his thoughts, and then 
woken by nightmares when he would fall asleep.  He also 
stated that he "he has difficulty tolerating Orientals and 
that he is impulsive and has poor temper control and flared 
up over insignificant events."

The examiner's objective findings included a "blank 
indifferent facial expression" and slowed speech with low 
volume.  Although his affect was "blank and indifferent" 
and "his mood was depressed," "attention was easily gained 
and maintained."  His thoughts were organized, and no 
delusions or hallucinations were reported.  The veteran was 
"oriented in all spheres," and his "memory and 
concentration were intact."

The examiner confirmed the diagnosis of PTSD, and recorded a 
GAF score of 65.

Outpatient reports from the Battle Creek VA Medical Center 
(VAMC), in January 2003, revealed that the veteran was 
"alert and fully oriented."  Although his mood was 
"depressed and irritable," no homicidal or suicidal 
ideations were reported.  The veteran mentioned that he does 
not like to talk about the war, as it "evokes fears in him 
for himself as well as his children and grandchildren."  He 
also discussed his anger management difficulties.

In a subsequent outpatient record of February 2004, the 
veteran presented with a similar demeanor and awareness.  He 
discussed feelings of sadness and loss over the death of a 
close friend in Vietnam, and he felt as if he let his friend 
down.  The veteran discussed his sleep disorder, and 
continued to report difficulty controlling his temper.

In March 2004, the veteran was afforded another VA 
examination.  The VA examiner noted that the veteran's claims 
file was reviewed.  His stressors were reviewed.  According 
to the VA examiner's mental status examination, the veteran 
was "alert and oriented times 3."  The veteran described 
his mood as "depressed," but he admitted that he stopped 
taking his antidepressant.  Once again, the veteran was not 
suicidal or homicidal.  There was no evidence of psychosis, 
mania, delusions, or hallucinations.  Good hygiene was 
reported, as well as fair to good impulse control.  The 
veteran described his memory as impaired and noted that he 
had some "anxiety problems."  The examiner opined that, 
"the veteran is competent for VA purposes," and assigned 
the veteran a global assessment of function (GAF) score of 
59.

It is noted that disability evaluations are determined by 
comparing a veteran's present symptomatology with criteria 
set forth in the VA's Schedule for Rating Disabilities 
(Rating Schedule), which is based on average impairment in 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  The veteran's entire history is reviewed when making 
disability evaluations.  See generally, 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Before proceeding with its analysis of the veteran's claim, 
the Board finds that some discussion of Fenderson v. West, 12 
Vet. App 119 (1999) is warranted.  In that case, the Court 
emphasized the distinction between a new claim for an 
increased evaluation of a service-connected disability and a 
case (such as this one) in which the veteran expresses 
dissatisfaction with the assignment of an initial disability 
evaluation where the disability in question has just been 
recognized as service-connected.  VA must assess the level of 
disability from the date of initial application for service 
connection and determine whether the level of disability 
warrants the assignment of different disability ratings at 
different times over the life of the claim-a practice known 
as "staged rating."  In this case, a uniform rating is 
warranted.  

The regulations for mental disorders are found in 38 C.F.R. 
§§ 4.125-4.130.  The Board notes that psychiatric 
disabilities evaluated under Diagnostic Code 9411 are rated 
according to the General Rating Formula for Mental Disorders.  

A 10 percent rating is assigned for occupational and social 
impairment due to mild or transient symptoms that decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or symptoms 
controlled by medication. 

The rating criteria provides a 30 percent rating for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal, due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent rating is provided for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is provided for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: Suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships. 

A 100 percent rating is provided for total occupational and 
social impairment, due to such symptoms as: Gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. §§ 4.125-4.130.

With regard to GAF scores, scores ranging between 61 to 70 
reflect some mild symptoms, for example depressed mood and 
mild insomnia; or some difficulty in social, occupational, or 
school functioning, for example occasional truancy, or theft 
within the household; but generally functioning pretty well, 
and has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect more moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co- workers).  Scores ranging from 41 to 50 reflect 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  See 38 C.F.R. § 4.130 [incorporating 
by reference the VA's adoption of the DSM-IV, for rating 
purposes].  Scores ranging from 31 to 40 reflect some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).  See 38 C.F.R. § 4.130.

The Board notes that a GAF rating is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  Richard v. 
Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994).  The 
Board notes that an examiner's classification of the level of 
psychiatric impairment, by a GAF score, is to be considered, 
but is not determinative of the percentage rating to be 
assigned.  VAOPGCPREC 10-95.

The RO has assigned a 10 percent rating from August 2001, and 
a 30 percent rating from October 2003.

A review of the evidence shows that both VA examinations 
noted that the veteran exhibited social impairment since 
returning from the war.  The veteran avoids social gatherings 
and has difficulty maintaining close relationships.  Although 
he is "overprotective" of his family, the veteran has been 
able to successfully maintain his familial relationships.  He 
said that he gets along with his wife "reasonably well."  
At the time of the veteran's March 2004 examination, he had 
been married to the same person for 32 years.

However, the competent medical evidence also reveals 
intermittent periods of an inability to perform occupational 
tasks.  For example, the veteran was unemployed for a year 
immediately following service.  Moreover, during the period 
following service and before his extended career with the 
Department of Defense, the veteran was involved in an 
isolated physical altercation on the job.  Although the 
veteran reported that he eventually maintained the same job 
for 22 years, after retiring from the Department of Defense, 
the psychologist that provided his employability evaluation 
stated, "His symptoms are severe.  In my opinion he is not 
employable at any skill or exertion level."  The Board 
acknowledges this opinion and notes that the demonstrated 
findings do show occupational impairment; however, the 
examiner does not explain the veteran's 22 year work history 
in rendering this opinion regarding the veteran's 
employability.  Moreover, the Board has considered all of the 
reported clinical findings in rendering its decision which do 
not show that a 100 percent schedular evaluation is in order.  
The Board notes further, that a total disability rating based 
on individual unemployability due to service-connected 
disabilities was denied by the RO in a May 2005 rating 
decision which the veteran did not appeal.  The Board also 
observes that it appears that the veteran applied for Social 
Security Administration disability benefits in 2005 based 
however, on a myocardial infarction.  It is not indicated in 
the record that such benefits were awarded. 

With regard to clinical symptoms, the examiners did not 
specifically note a flattened affect or circumstantial, 
circumlocutory, or stereotyped speech; however, the August 
2002 examination revealed a "blank indifferent facial 
expression" and slowed speech with low volume.  As noted, 
panic attacks were reported "several times a week," and are 
often triggered when the veteran hears a helicopter, sees a 
war-related show on television, or when the veteran sees 
blood.  It was noted that the veteran did not have difficulty 
in understanding complex commands during either interview, 
his attention and memory were adequate, and he was oriented 
in all spheres.  However, the veteran did have mood 
disturbances, with periods of irritability or sadness, his 
affect was "blank and indifferent," and "his mood was 
depressed" during his examination in August 2002.  As noted, 
he has exhibited difficulty in establishing and maintaining 
effective work and social relationships.

The Board recognizes that the veteran's GAF scores ranged 
from mild to moderate.  However, with regard to his clinical 
symptoms and VA's rating criteria, the Board finds that due 
to the severity of the veteran's symptoms, as reported over a 
period of several years, a 50 percent rating for PTSD is 
warranted for the entire appeal period.  

The veteran's symptoms do not meet the criteria for a 70 
percent rating or higher.  The veteran does not have 
deficiencies in most areas, as he has been able to maintain a 
marriage for more than 30 years, and he does not suffer from 
poor judgment or memory.  He has consistently reported the 
absence of hallucinations, delusions, and suicidal or 
homicidal ideation.  No obsessional rituals were ever 
reported.  The veteran did not claim to be in a state of 
near-continuous panic, and he is able to function 
independently.  His personal appearance and hygiene were 
normal during each evaluation, and he was spatially oriented.

Accordingly, the Board finds that the veteran's PTSD more 
nearly approximates the criteria for a 50 percent rating.  
However, the severity of his PTSD does not meet the criteria 
for a 70 percent rating or higher. 

In determining whether a higher rating is warranted for 
service-connected disability, VA must determine whether the 
evidence supports the veteran's claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, 
the evidence supports a rating of 50 percent for PTSD for the 
entire appeal period.  

ORDER

A rating of 50 percent for PTSD is granted, subject to the 
controlling regulations applicable to the payment of monetary 
benefits.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


